         Case 1:13-cr-00143-RCL Document 100 Filed 07/02/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                          :          CR. NO. 13-142 (RCL)
                                                   :          CR. NO. 13-143 (RCL)
        v.                                         :          CR. NO. 11-111 (RCL)
                                                   :          CR. NO. 11-112 (RCL)
 JOSE EMANUEL GARCIA SOTA,                         :          CR. NO. 13-141 (RCL)
      also known as “Zafado,”                      :
                                                   :
 JESUS IVAN QUEZADA PINA,                          :
      also known as “Loco,”                        :
                                                   :
 JULIAN ZAPATA ESPINOZA,                           :
      also known as “Piolin,”                      :
                                                   :
 RUBEN D. BANEGAS RIVERA,                          :
     also known as “Catracho,”                     :
                                                   :
 ALFREDO G. MENDOZA HERNANDEZ,                     :
     also known as “Camaron,”                      :
                                                   :
        Defendants.                                :


                           UNITED STATES’ SUPPLEMENTAL
                         RESPONSE REGARDING RESTITUTION

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully files this supplemental memorandum related to

restitution in this case, amending its initial memorandum as to the amount of restitution owed to

the victims in these cases. On January 24, 2018, the government filed its memorandum regarding

restitution in all these related cases (hereinafter “Gov. Initial Memo”). None of the Defendants

have objected to restitution or the amounts thereof presented in the government’s filings.

       Based on additional information now available to the government, the government amends

its prior filing and submits that the Court must order under Mandatory Victim Restitution Act of

1996 (“MVRA”), codified at 18 U.S.C. §§ 3663A and 3664, that the Defendants make restitution
         Case 1:13-cr-00143-RCL Document 100 Filed 07/02/20 Page 2 of 5




to Special Agent Jaime Zapata’s family for $2,000.00, and to Special Agent Victor Avila for

$56,380.65.1 The government respectfully requests that each Defendant be made jointly and

severally liable for restitution with the other related Defendants.2

       Defendants do not dispute that the government has met its burden of supporting the

restitution for the victims by a preponderance of the evidence, as described in the government’s

initial memorandum. See Gov. Initial Memo at 5-10. The amount of restitution to be ordered by

the Court does not need to be proven with exactitude. In re Sealed Case, 702 F.3d 59, 66 (D.C.

Cir. 2012). Rather, the Court’s “charge is ‘to estimate, based upon facts in the record, the amount

of [the] victim’s loss with some reasonable certainty.’” Id. (quoting United States v. Monzel, 641

F.3d 528, 538 (D.C. Cir. 2011) (further citations omitted)). The government incorporates its prior

pleading, and amends the amounts of restitution listed therein downward, as described in following

chart (Figure 1).




1
        If the Court were concerned with any jurisdiction defect due to the pending appeals of
Defendants Zapata Espinosa (D.C. Cir. Case No. 17-3088) and Venegas Rivera (D.C. Cir. Case
No. 17-3089), it could seek a limited remand from the Circuit for the purposes of entering an
amended restitution order. United States v. Naphaeng, 906 F.3d 173, 177-78 (1st Cir. 2018) (“In
[the typical appeal] situation, the conventional practice is for the district court to ask the court of
appeals to stay the original appeal and effect a temporary remand, thus enabling the district court
to make a further ruling.” (citing Fed. R. App. P. 12.1(b))).
2
       The related Defendants are the five Defendants on this filing, as well as Defendant Jose
Ismael Nava Villagran (Case No. 11-113) and Defendant Francisco Carbajal Flores (Case No. 11-
143). Separate filings requesting the same relief have been made in those cases.


                                                  2
           Case 1:13-cr-00143-RCL Document 100 Filed 07/02/20 Page 3 of 5




         Figure 1

           Funeral Expenses                     Type                             For
           $         2,000.00                  Funeral                     SA Zapata Family
           Medical Expenses                     Type                             For
           $         1,050.00            Dr. Bruno & Brown                    SA Avila
           $         1,269.06                Medications                      SA Avila
           $         1,901.50                 Injections                      SA Avila
           $         1,360.00             Psych Evaluations                   SA Avila
           $           783.57                Counseling*                      SA Avila
           $           184.00                 Therapy*                        SA Avila
           $            71.00                Urgent Care                      SA Avila
           $           954.00               Orthodontist*                     SA Avila
           $            50.00                Pediatrician                     SA Avila
               Loss Wages                       Type                             For
           $        48,757.52               Annual Leave                      SA Avila
    * denotes amendment from initial memorandum

                                           Total Restitution
                 $                               2,000.00                  SA Zapata Family
                 $                             56,380.65                      SA Avila


         The government supplements its Initial Memorandum with the following information

regarding the medical expenses related to Special Agent Avila:

                    Counseling – amended to $783.57

                        o The government’s initial memorandum used an inaccurate conversion rate

                           for this expense. The appropriate restitution amount for this expense is

                           $783.57, based on a historical conversion rate of approximately $1=1.32

                           Euros.3




3
       Historical conversion rates available at https://www.exchangerates.org.uk/EUR-USD-
spot-exchange-rates-history-2012.html.

                                                   3
         Case 1:13-cr-00143-RCL Document 100 Filed 07/02/20 Page 4 of 5




              Therapy – amended to $184.00

                  o The calculation in the government’s initial memorandum included a $100

                      receipt for therapy was inadvertently counted twice. The amended amount

                      reduces this expense by $100.

              Orthodontist – amended to $954.00

                  o As described in the initial memorandum, if called to testify Special Agent

                      Avila would state that the orthodontic expenses are related to his diagnosis

                      of a disorder of the temporomandibular joint (TMJ), related to stress arising

                      out of the attack on the agents. A receipt is attached hereto as Exhibit A.

                      The government’s Initial Memorandum included a higher amount for

                      orthodontic care ($5200.00) which the government has subsequently

                      determined inadvertently included expenses that were either later

                      reimbursed or were for other family members.

                                        CONCLUSION

       Based on the forgoing, the government respectfully submits that the Court must order

restitution under the MVRA to the Zapata family for $2,000.00, and to Agent Avila for $56,380.65,

and the government respectfully requests that each Defendant be made jointly and severally liable

for these amounts with related Defendants. A proposed order is attached.




                                             Respectfully submitted,


                                             MICHAEL SHERWIN
                                             Acting United States Attorney
                                             NY Bar No. 4444188


                                                4
Case 1:13-cr-00143-RCL Document 100 Filed 07/02/20 Page 5 of 5




                      By:   /s/    Karen Seifert
                            KAREN P. W. SEIFERT
                            Assistant United States Attorney
                            National Security Section
                            U.S. Attorney’s Office
                            NY Bar No. 4742342
                            Karen.Seifert@usdoj.gov




                               5
